Per Curiam,
These were rules to show cause why'the appeals taken in the above case should not be quashed.
Appeal No. 137 was from an order of the court below, requiring the receiver to pay the plaintiffs the sum of $15,000 in partial distribution of the funds in his hands.
Interlocutory orders of this nature are frequently made in the case of receivers, and unless shown to have been improvidently made, we will not interfere. Nothing of this kind appears in this case. At the same time we think the court should require a refunding bond in double the amount before the receiver pays over the money. This is the proper practice.
Appeal No. 139 was from an order of the court below requiring the defendants to pay over to the receiver the sum of $13,171.61, which the master found to be in his hands and belonging to the late copartnership of William Thornton & Company.
This was also an interlocutory order. The money was ad*96mittedly in the defendants’ hands, and it belongs to the partnership. One of the purposes of appointing the receiver was to take possession of the partnership property. The defendant must comply with the order of the court below.
The rules are made absolute, and the appeal quashed in each case at the costs of the appellant.